Case: 21-30608         Document: 00516586006             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 21, 2022
                                        No. 21-30608                              Lyle W. Cayce
                                                                                       Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   David Tran, (78),

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:17-CR-217


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
         David Tran appeals the district court’s denial of his motion to
   withdraw his guilty plea without an evidentiary hearing. Because we find that
   the district court abused its discretion, we VACATE and REMAND for an
   evidentiary hearing.




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-30608          Document: 00516586006            Page: 2     Date Filed: 12/21/2022




                                          No. 21-30608


                        Facts and Procedural History
           David Tran1 was charged by superseding indictment with four counts
   pertaining to a drug conspiracy. Tran’s first two attorneys were allowed to
   withdraw, and Robert C. Jenkins was then appointed as his counsel. 2 Trial
   was set for February 10, 2020.
           On February 3, 2020, Tran wrote a letter to the court seeking a
   continuance because Jenkins allegedly had only met with him once for less
   than ten minutes and was not prepared for trial. Tran also indicated that he
   had difficulty translating between English and Vietnamese. The district
   court ultimately denied the motion. On February 10, 2020, following jury
   selection, Tran pleaded guilty to all four counts without the benefit of a plea
   agreement and sentencing was scheduled.
           Tran and Jenkins both signed the factual basis outlining the
   circumstances of the offenses. The district court also conducted a colloquy
   with Tran before accepting his plea. There was no discussion of any
   suppression motion, or the waiver thereof, and the difference between
   conditional and unconditional pleas.
           On September 21, 2020, Tran, pro se, sought to remove Jenkins as
   counsel. Tran asserted that Jenkins refused to visit, consult with him, answer
   calls or texts, or provide requested information. Tran also asserted that
   Jenkins had “committed grievous errors” prior to his plea and that he
   planned to pursue collateral claims based on counsel’s deficient




           1
             The pleadings refer to the appellant as “David Tran (78)” based on his year of
   birth and the fact that a codefendant, who is not relevant here, has the same name.
           2
               Gary Schwabe and Stephen H. Shapiro were the first two lawyers.




                                                2
Case: 21-30608     Document: 00516586006          Page: 3    Date Filed: 12/21/2022




                                   No. 21-30608


   performance. Thus, Tran said counsel had a conflict of interest. Tran’s
   motion for replacement counsel was denied.
         On October 6, 2020, Jenkins moved for a continuance of sentencing,
   indicating that he needed more time to review the Presentence Investigation
   Report (PSR) with Tran and that COVID had interfered with his ability to
   meet with Tran. The district court granted the continuance. Sentencing was
   rescheduled for January 13, 2021.
         On November 27, 2020, Tran filed a second letter motion to dismiss
   Jenkins for cause, citing irreconcilable differences. Tran also sent letters
   dated October 6 and 28, 2020, which were filed December 3, 2020, advising
   the district court that he continued to have communication and
   representation issues with Jenkins.       The district court referred Tran’s
   request to dismiss Jenkins to the magistrate judge for hearing and
   determination. Jenkins filed a motion to withdraw on January 7, 2021. The
   district court then continued sentencing to March 3, 2021.
         Following a hearing on the motion to withdraw and motion to dismiss
   counsel on January 15, 2021, the district court granted the motion to
   withdraw and ordered the Federal Public Defender to appoint new counsel,
   which was Annalisa Mirón. Mirón subsequently filed an unopposed motion
   and memorandum for continuance of sentencing. Mirón said that she needed
   additional time to meet with Tran, conduct necessary investigation, and
   prepare for sentencing in light of the pandemic. The district court granted
   the motion and continued the matter until April 21, 2021. Counsel filed a
   second motion for continuance on April 12, 2021, that was also granted.
   Counsel filed a third motion for continuance on June 15, 2021. In that
   motion, counsel set out Tran’s lack of understanding that, upon pleading
   guilty, he waived the right to challenge the admissibility of any evidence
   obtained via wiretap. Counsel also indicated that she was investigating the




                                         3
Case: 21-30608       Document: 00516586006             Page: 4     Date Filed: 12/21/2022




                                       No. 21-30608


   merits of a motion to withdraw Tran’s plea as not knowing and voluntary and
   needed more time. The district court granted the motion and continued
   sentencing.
          On July 21, 2021, Tran filed a “Motion for Withdrawal of Guilty Plea”
   pursuant to Rule 11(d)(2)(a) of the Federal Rules of Criminal Procedure.
   Tran asserted that he did not know or did not understand that pleading guilty
   foreclosed the possibility of further challenges to the wiretap evidence. In his
   supporting memorandum, Tran advised the court that Jenkins was later
   suspended from the practice of law in Louisiana for one year and one day due
   to the deficient representations of other clients. A hearing on the motion was
   scheduled for August 11, 2021, but later canceled. The government filed a
   memorandum in opposition to the motion. The district court denied the
   motion on the briefs by Order and Reasons filed September 10, 2021. Tran
   was sentenced on September 29, 2021, to 140 months imprisonment as to
   each count and five years of supervised release as to each count, all to be
   served concurrently. He then timely filed this appeal. 3
                              Standard of Review
          Rule 11 allows a defendant such as Tran to withdraw his guilty plea
   before sentencing if he can “show a fair and just reason for requesting the
   withdrawal.” Fed. R. Crim. P. 11(d)(2)(B); see also Kercheval v. United States,
   274 U.S. 220, 224 (1927) (“the court in exercise of its discretion will permit
   one accused to substitute a plea of not guilty and have a trial if for any reason
   the granting of the privilege seems fair and just.”). This court reviews a
   district court’s denial of a motion to withdraw a guilty plea for an abuse of
   discretion. See United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003); see


          3
            On October 21, 2021, Mirón filed an ex parte motion to withdraw and substitute
   CJA attorney John Guenard. That motion was granted on October 25.




                                             4
Case: 21-30608      Document: 00516586006           Page: 5    Date Filed: 12/21/2022




                                     No. 21-30608


   also United States v. Lampazianie, 251 F.3d 519, 523 (5th Cir. 2001). The
   district court abuses its discretion in denying a motion to withdraw based on
   an error of law or a clearly erroneous assessment of the evidence. See United
   States v. McKnight, 570 F.3d 641, 648-49 (5th Cir. 2009); see also United States
   v. Mann, 161 F.3d 840, 860 (5th Cir. 1998). There is no absolute right to
   withdraw a guilty plea. See Powell, 354 F.3d at 370.
          This court also reviews the district court’s denial of an evidentiary
   hearing for an abuse of discretion. Id. An evidentiary hearing is required if
   Tran has alleged facts that, if proven, would justify relief. Id; see also United
   States v. Mergist, 738 F.2d 645, 648 (5th Cir. 1984).
                                   Discussion
   I. Whether the district court abused its discretion in denying Defendant-
   Appellant’s Motion to Withdraw Guilty Plea without an evidentiary
   hearing.

          Tran bears the burden of establishing the fair and just reason for
   requesting the withdrawal. Fed. R. Crim. P. 11(d)(2)(B); see also United
   States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). In applying the standard,
   the court considers the following factors: (1) whether Tran has asserted his
   innocence; (2) whether the government would suffer prejudice if the motion
   was granted; (3) whether Tran delayed in filing the motion to withdrawal; (4)
   whether withdrawal would substantially inconvenience the court; (5)
   whether close assistance of counsel was available to Tran; (6) whether Tran’s
   original plea was knowing and voluntary; and (7) whether withdrawal would
   waste judicial resources; “and, as applicable, the reason why defenses
   advanced later were not proffered at the time of the original pleading, or the
   reasons why a defendant delayed in making his withdrawal motion.” Id. The
   court considers the totality of the circumstances in applying these factors. Id.




                                          5
Case: 21-30608      Document: 00516586006          Page: 6   Date Filed: 12/21/2022




                                    No. 21-30608


          Tran argued the Carr factors in his motion. On appeal, Tran also
   relies on this court’s decision to vacate and remand in a similar situation in
   United States v. Gardner, 15 F.4th 382 (5th Cir. 2021). But that opinion was
   withdrawn and superseded by United States v. Gardner, No. 20-50481, 2022
   WL 422167 (5th Cir. Feb. 11, 2022). However, the court merely concluded
   in the substituted opinion that because the district court provided no analysis
   it was unable to assess the denial for an abuse of discretion. Thus, it
   remanded for the district court to consider Gardner’s Carr factors in the first
   instance. That is not the case here, where the district court considered the
   factors. Also, while Gardner is not Tran’s sole authority, the cases it relies
   on are still good law.
          Here, the district court set out the applicable law, including the Carr
   factors, and offered a short analysis before denying relief. Specifically, the
   district court found that: (1) Tran had not asserted his innocence; (2)
   withdrawal would prejudice the government; (3) Tran delayed in filing his
   motion; (5) Tran had adequate assistance of counsel; and (6) Tran’s plea was
   knowing and voluntary. The court did not make explicit findings as to factors
   (4) and (7) but made the general statement that “[i]n considering the factors,
   this court finds that they weigh against” granting Tran’s motion.
          Of particular significance, the district court said that “these
   suppression issues were investigated by Defendant’s prior counsel before he
   entered his plea. Indeed, Defendant had the benefit of discussing his case
   with three different attorneys prior to entering his plea.” The district court
   also said that Tran confirmed in his plea colloquy that he had an opportunity
   to discuss possible defenses with counsel and that his plea was knowing and
   voluntary. However, as discussed below herein, there is authority indicating
   that the plea colloquy is not sufficient to remedy a deficiency by counsel.




                                         6
Case: 21-30608      Document: 00516586006          Page: 7    Date Filed: 12/21/2022




                                    No. 21-30608


          The district court cited document 124 as authority for its finding that
   the suppression issues were investigated by Tran’s prior counsel before he
   entered his plea. Document 124 is the government’s motion in limine to
   preclude Tran from arguing any suppression issue at trial. The district
   court’s order is unclear as to whether it was taking judicial notice of
   everything contained in the motion or if it was referencing only a particular
   part of the government’s characterization of events that it perhaps finds
   somehow establishes what Tran’s prior counsel investigated.
          The district court further said that Tran “had the benefit of discussing
   his case with three different attorneys prior to entering his plea.” The court
   did not elaborate on what those discussions were. But reliance on any
   discussion about defenses with counsel does not counter the fact that Tran
   asserts Jenkins told him he could still raise the suppression issues after
   entering his plea. The district court cited United States v. McDonald, 416 F.
   App’x 433, 436 (5th Cir. 2011), and disposed of Tran’s assertion by stating
   that Tran “does not, however, present any evidence establishing such a
   conversation took place.” The district court also did not cite any evidence
   establishing that the discussions it found to have occurred actually took place.
   Further, McDonald is unpublished.
          Beyond not being controlling authority, McDonald does not appear to
   support the district court’s findings. But it is worth a closer look for various
   reasons. McDonald’s two suppression motions were heard and denied by
   the district court. Id., 416 F. App’x at 434. McDonald then pleaded guilty.
   However, McDonald later moved to withdraw his plea on the basis that it was
   not knowing and voluntary because counsel erroneously informed him that
   he could appeal the denial of the motions to suppress even if he pleaded
   guilty. The district court denied the motion. On appeal, this court concluded
   that the district court abused its discretion in denying McDonald’s motion.




                                          7
Case: 21-30608      Document: 00516586006          Page: 8   Date Filed: 12/21/2022




                                    No. 21-30608


          Of particular relevance, this court noted that it “does not review
   claims of ineffective assistance of counsel on direct appeal unless the claim
   was addressed by the district court or the record is sufficiently developed to
   allow evaluation of the claim on its merits.” Id. 416 F. App’x at 435 (citing
   United States v. Villegas-Rodriguez, 171 F.3d 224, 230 (5th Cir. 1999)). This
   court concluded that “[t]he record in this case allows review of McDonald’s
   claim in his direct appeal.” Id. We also said that the two-part Strickland test
   applies to challenges based on ineffective assistance of counsel.          See
   Strickland v. Washington, 466 U.S. 668, 687 (1984). We quoted Hill v.
   Lockhart, 474 U.S. 52 (1985), as follows: “Where . . . a defendant is
   represented by counsel during the plea process and enters his plea upon the
   advice of counsel, the voluntariness of the plea depends on whether counsel’s
   advice was within the range of competence demanded of attorneys in criminal
   cases.” Id. at 56. Also, the defendant must show that counsel’s ineffective
   performance affected the outcome of the plea process.” Id. at 59. “In other
   words, in order to satisfy the ‘prejudice’ requirement, the defendant must
   show that there is a reasonable probability that, but for counsel’s errors, he
   would not have pleaded guilty and would have insisted on going to trial.” Id.
          This court concluded that the erroneous advice by counsel regarding
   McDonald’s appeal rights, including the denial of suppression motions, was
   error and constituted deficient performance. In doing so, this court noted
   that McDonald submitted affidavits from himself and counsel indicating that
   he was advised he could appeal the suppression rulings even if he pleaded
   guilty. This court then concluded: “That finding should have ended the
   analysis because both prongs of the Strickland analysis were thus satisfied—
   erroneous advice and prejudice that affected the defendant’s decision to
   plead guilty. Accordingly, McDonald’s plea was not knowing and
   voluntary.” McDonald, 416 F. App’x at 436. However, this court also said
   that the district court stated that McDonald’s “recourse for ineffective




                                         8
Case: 21-30608        Document: 00516586006         Page: 9     Date Filed: 12/21/2022




                                     No. 21-30608


   assistance was a petition for habeas relief” and it “also assumed that
   McDonald would only be prejudiced by counsel’s erroneous advice on the
   appealability of the suppression issues if the district court’s suppression
   ruling was incorrect.” Id. “This was error.” Id. In other words, the claim
   is not dependent on the outcome of any suppression order. This court
   reiterated that, when a “defendant waives his constitutional rights by
   pleading guilty, it is crucial that the waiver be knowing and voluntary.” Id.
   When a plea of guilty is made “as a result of mistake, it is an abuse of
   discretion not to permit the plea to be withdrawn.” Id. (citing United States
   v. Pressley, 602 F.2d 709, 710-11 (5th Cir. 1979)).
             Under United States v. Urias-Marrufo, 744 F.3d 361 (5th Cir. 2014),
   the issue of whether a defendant received ineffective assistance of counsel
   “is distinct from” and “not, strictly speaking, relevant to the decision of
   whether [he] was denied close assistance of counsel under Carr.” Id. at 365.
   Further, there is a distinction between close assistance of counsel under
   Carr’s Rule 11 analysis and a claim that a plea was not knowing and voluntary
   as the result of ineffective assistance. As a general matter, this court will only
   review a claim of ineffective assistance pursuant to the Carr analysis if the
   record is sufficiently developed to address the merits on appeal or if the
   district court addressed it. See Urias-Marrufo, 744 F.3d at 365; see also United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); and McDonald, 416 F. App’x
   at 435.
             However, whether a defendant received ineffective assistance of
   counsel is not the same as whether he was denied close assistance of counsel
   under Carr. See Urias-Marrufo, 744 F.3d at 365-67. Urias-Marrufo raised a
   claim under Padilla v. Kentucky, 559 U.S. 356 (2010), asserting that the
   district court abused its discretion in denying her motion to withdraw her
   guilty plea. See Urias-Marrufo, 744 F.3d at 363. Because counsel did not
   inform her that her guilty plea would subject her to certain deportation,



                                           9
Case: 21-30608     Document: 00516586006           Page: 10   Date Filed: 12/21/2022




                                    No. 21-30608


   Urias-Marrufo argued that she received ineffective assistance of counsel
   under the Sixth Amendment which precluded her from making a knowing
   and voluntary guilty plea. Id. She also asserted that if she had known she
   would be deported as a result of pleading guilty, she would not have done so.
          The district court found that all seven Carr factors weighed against
   Urias-Marrufo. This court concluded that the district court did not abuse
   its discretion on five of the factors. But the court concluded further inquiry
   was needed on the remaining two factors, whether Urias-Marrufo had close
   assistance of counsel at the time of the plea and whether her plea was knowing
   and voluntary. Id. at 365.
          Pursuant to United States v. McKnight, 570 F.3d 641, 646 (5th Cir.
   2009), this court conducted a fact-intensive inquiry to determine whether
   Urias-Marrufo received close assistance of counsel under the Carr analysis.
   See Urias-Marrufo, 744 F.3d at 365. This court reiterated, “[i]neffective
   assistance is a basis for invalidating a conviction under the Sixth Amendment
   and is not, strictly speaking, relevant to the decision of whether Defendant
   was denied close assistance of counsel under Carr analysis.”               Id.
   Significantly, Urias-Marrufo said at her plea hearing that she had discussed
   with her attorney the possible adverse immigration consequences, including
   deportation, of pleading guilty.    In light of that statement, this court
   concluded that the district court did not abuse its discretion in finding that
   Urias-Marrufo received close assistance of counsel.
          This court then looked to “whether Urias’s guilty plea was knowing
   and voluntary, which is inextricably tied to her ineffective assistance of
   counsel claim under the Sixth Amendment.” Urias-Marrufo, 744 F.3d at
   365-66. “The crux of Urias’s argument is that she did not enter her guilty
   plea knowingly because she had ineffective assistance of counsel and was not
   sufficiently informed of the consequences of her plea.” Id. at 366. “Thus,




                                        10
Case: 21-30608     Document: 00516586006            Page: 11    Date Filed: 12/21/2022




                                     No. 21-30608


   in Urias’s view, she should have been allowed to withdraw her plea on direct
   appeal rather than wait until a collateral attack to do so, and the district court
   erred in not addressing it.” Id. The court explained that Padilla was decided
   in a collateral proceeding, not a direct criminal appeal, but that it raises
   concerns that should be addressed sooner rather than later if it is clearly
   raised in a direct appeal. See id. at 367. The court noted that Urias-Marrufo
   clearly raised her Padilla claim in the district court as a claim for ineffective
   assistance of counsel under the Sixth Amendment. See id. at 368. The
   district court found that the duty established in Padilla applied only to habeas
   claims for ineffective assistance of counsel.           Further, absent Sixth
   Amendment considerations, the district court found it sufficient that she
   “was made aware of the possible immigration consequences of her plea, as
   evidenced by her colloquy… and therefore she had knowingly and voluntarily
   entered her guilty plea.” Id. (Emphasis original).
          This court concluded that the district court erred in concluding it
   could not address Urias-Marrufo’s Padilla claim. See id. “It is counsel’s
   duty, not the court’s, to warn of certain immigration consequences, and
   counsel’s failure cannot be saved by a plea colloquy.” Id. at 369. “Thus, it
   is irrelevant that the magistrate judge asked Urias whether she understood
   that there might be immigration consequences and that she and her attorney
   had discussed the possible adverse immigration consequences of pleading
   guilty.” Id.
          Here, the district court found that Tran confirmed in his plea colloquy
   that he had an opportunity to discuss possible defenses with his attorney.
   However, as stated above, this court has said that is not sufficient. While
   McDonald says that the defendant and his counsel submitted affidavits, it in
   no way requires the submission of affidavits for a successful motion to
   withdraw a plea. Like Urias-Marrufo, Tran asserted that he would not have




                                           11
Case: 21-30608        Document: 00516586006               Page: 12        Date Filed: 12/21/2022




                                           No. 21-30608


   pleaded guilty if he had known he would not be able to appeal any suppression
   issues.
             In United States v. Lord, 915 F.3d 1009 (5th Cir. 2019), this court said
   that “we look to whether counsel was available to the defendant throughout
   the proceedings.” Id. at 1016. Whether counsel was “available to the
   defendant throughout the proceedings” is slightly different than whether the
   defendant was represented by counsel. This is particularly so when there
   were bases for each attorney to be removed or withdraw. There is no
   requirement that counsel be suspended in connection to his representation
   of Tran. Tran does not have to prove ineffective assistance of counsel to get
   his guilty plea withdrawn.            Tran repeatedly attempted to address the
   suppression issues. He did not just delay for over a year. He attempted to
   raise it with counsel, and he attempted to raise it with the court. The record
   indicates that Tran also received correspondence from the district court
   indicating that he could not file pro se motions because he was represented
   by counsel.
             For these reasons, we conclude that the district court abused its
   discretion by not conducting a hearing. 4
                                        Conclusion
       Based on the record and the applicable authority, Tran has provided
   sufficient evidence that the district court abused its discretion in denying an
   evidentiary hearing on the motion to withdraw his guilty plea. Thus, we
   VACATE and REMAND for an evidentiary hearing.



             4
            We recognize that, given the case history here, the potential for dilatory and/or
   vexatious tactics by defendants might cause district judges to be skeptical of revisiting well-
   Boykinized guilty pleas. This case, however, is one in which sufficient grounds are alleged
   warranting the evidentiary hearing, at least based on the record before us.




                                                 12